

116 S3055 IS: Student Loan Repayment Freedom Act
U.S. Senate
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3055IN THE SENATE OF THE UNITED STATESDecember 16, 2019Ms. Murkowski (for herself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to permit a Federal student loan borrower to elect to
			 terminate repayment pursuant to income-based repayment and repay such loan
			 under any other repayment plan for which the borrower is otherwise
			 eligible.
	
 1.Short titleThis Act may be cited as the Student Loan Repayment Freedom Act.
 2.Switching from income-based repayment planSection 493C(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1098e(b)(8)) is amended to read as follows:
			
 (8)a borrower who is repaying a loan made under part B or D pursuant to income-based repayment may elect, at any time, to terminate repayment pursuant to income-based repayment and repay such loan under any other repayment plan for which the borrower is otherwise eligible under this title; and.